Citation Nr: 0009904	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for neuropsychological 
signs or symptoms, including sleep disturbance, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for recurrent urinary 
infections, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for swollen joints, 
claimed as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1990 to May 1991, 
including service in Southwest Asia from January 13 to April 
4, 1991.  He also had 16 years and 4 months of previous 
inactive duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The case subsequently came under the 
jurisdiction of the Oakland, California, RO.  


FINDINGS OF FACT

1.  The veteran's fatigue has been attributed to a known 
clinical diagnosis (chronic fatigue syndrome), and the 
veteran has not presented any competent evidence linking that 
disorder to service.  

2.  The veteran's hair loss has been attributed to a known 
clinical diagnosis (male pattern balding), and the veteran 
has not presented any competent evidence linking that 
disorder to service.

3.  The veteran's neuropsychological signs or symptoms, 
including sleep disturbance, have been attributed to a known 
clinical diagnosis (anxiety disorder), and the veteran has 
not presented any competent evidence linking that disorder to 
service.

4.  The veteran's recurrent urinary infections are a known 
clinical diagnosis, and the veteran has not presented any 
competent evidence linking that disorder to service.

5.  The veteran's swollen joints have been attributed to 
known clinical diagnoses (left lateral epicondylitis and 
right middle finger strain), and the veteran has not 
presented any competent evidence linking the disorders to 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for fatigue, claimed as 
due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for hair loss, claimed 
as due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for neuropsychological 
signs or symptoms, including sleep disturbance, claimed as 
due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for recurrent urinary 
infections, claimed as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for swollen joints, 
claimed as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis, cardiovascular disease, an organic 
neurological disease, or a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's only service-connected disabilities 
are hypertension, rated as 10 percent disabling, and 
impotency, rated as noncompensably disabling.

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

I.  Entitlement To Service Connection For Fatigue,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to fatigue.  Moreover, a reserve service medical 
record dated in May 1992 shows that the veteran denied 
feeling run down.  

The earliest post service medical records pertaining to 
fatigue are dated several years after service.  The report of 
a general medical examination conducted by the VA in December 
1995 shows that the veteran gave a history of having 
difficulty sleeping with fatigue during the day ever since 
being in the Persian Gulf.  Following examination, the 
diagnosis was chronic fatigue syndrome.  The report does not 
contain any medical opinion linking that disorder to service. 

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has expressed his own opinion that his 
chronic fatigue is related to service, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

In summary, the veteran's fatigue has been attributed to a 
known clinical diagnosis (chronic fatigue syndrome).  
Therefore, the Persian Gulf presumptions pertaining to 
undiagnosed illnesses do not apply.  See VAOPGCPREC 8-98.  
Moreover, the veteran has not presented any competent 
evidence linking that disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for 
fatigue, claimed as due to an undiagnosed illness, is not 
well grounded.

II.  Entitlement To Service Connection For Hair Loss,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to hair loss.  The report of a medical history 
given by the veteran in April 1991 for the purpose of his 
separation from service shows that he denied having any skin 
diseases.  The earliest post service medical records 
pertaining to hair loss are dated several years after 
service.  The report of a general medical examination 
conducted by the VA in December 1995 shows that the veteran 
complained of having baldness since the Persian Gulf War.  On 
physical examination, there was male pattern baldness over 
the top of his head.  The pertinent diagnosis was male 
pattern baldness.  The report does not contain any medical 
opinion linking that disorder to service.

In summary, the veteran's hair loss has been attributed to a 
known clinical diagnosis (male pattern balding), and the 
veteran has not presented any competent evidence linking that 
disorder to service.  Accordingly, the Board concludes that 
the claim for service connection for hair loss, claimed as 
due to an undiagnosed illness, is not well grounded.

III.  Entitlement To Service Connection For 
Neuropsychological
 Signs Or Symptoms, Including Sleep Disturbance,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to neuropsychological signs or symptoms, including 
sleep disturbance.  The report of a medical history given by 
the veteran in April 1991 for the purpose of his separation 
from service shows that he denied having frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  There is also no evidence of an organic 
neurological disorder or a psychosis being manifest within 
one year after separation from service.

The earliest post service medical treatment records 
pertaining to neuropsychological signs or symptoms are dated 
several years after service.  VA outpatient medical treatment 
records include a treatment record dated in February 1995 in 
which the veteran reported having anxiety regarding the 
closure of an army base where he worked (as a civilian 
employee).  The records do not contain any medical opinion 
linking the complaints to service.

The report of a psychiatric examination conducted by the VA 
in December 1995 shows that the veteran reported that after 
coming back from the Persian Gulf War he was changed and had 
became more anxious.  He said that he had difficulty 
sleeping.  He said that initially he was dreaming a lot about 
his experiences there, but that subsided for a while.  Then, 
after news that the base where he worked after service (as a 
civilian) was closing, and because of financial difficulties, 
he had lately been having more anxiety.  He said that he had 
been having a difficult time falling asleep, and that he 
needed two beers every night in order to be able to sleep.  
He also reported that he had been having dreams, and that his 
wife had to nudge him sometimes because of the dreams.  
Otherwise, he did not have symptoms of hypervigilance, 
intrusive thoughts, flashbacks, or avoidant behavior.  He 
also did not have symptoms of a major depressive illness or a 
psychiatric disorder.  Following mental status examination, 
the pertinent diagnosis was anxiety disorder NOS.  The 
examiner concluded that the veteran's presentation did not 
fulfill the criteria for a diagnosis of post-traumatic stress 
disorder.  The report of a psychologic evaluation conducted 
by the VA on an unspecified date contains similar 
information.  Neither of these reports contains opinion 
linking a current psychiatric disorder to service.

In summary, the veteran's neuropsychological signs or 
symptoms, including sleep disturbance, have been attributed 
to a known clinical diagnosis (an anxiety disorder), and the 
veteran has not presented any competent evidence linking that 
disorder to service.  Accordingly, the Board concludes that 
the claim for service connection for neuropsychological signs 
or symptoms, including sleep disturbance, claimed as due to 
an undiagnosed illness, is not well grounded.

IV.  Entitlement To Service Connection For Recurrent Urinary 
Infections,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to urinary infections.  The report of a medical 
history given by the veteran in April 1991 for the purpose of 
his separation from service shows that he denied having 
frequent or painful urination.  The earliest post service 
medical evidence pertaining to urinary infections are dated 
several years after service.  The report of a general medical 
examination conducted by the VA in December 1995 shows that 
the veteran stated that he had a urinary infection in 1991, 
and had a urinary infection once a year since then.  He said 
that during the infection he had dysuria and frequency of 
urination.  He reported that the symptoms were relieved by 
taking antibiotics.  On examination, the veteran's genitalia 
were normal.  The pertinent diagnosis was history of 
recurrent urinary infections.  The report does not contain 
any medical opinion linking that disorder to service.

In summary, the veteran's recurrent urinary infections are a 
known clinical diagnosis, and the veteran has not presented 
any competent evidence linking that disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for recurrent urinary infections, claimed as due 
to an undiagnosed illness, is not well grounded.

V.  Entitlement To Service Connection For Swollen Joints,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to swollen joints.  The report of medical history 
given by the veteran in April 1991 shows that he denied 
having swollen or painful joints, or deformity of the bones 
or joints.  He also denied having arthritis, rheumatism, or 
bursitis.  Finally, he denied having a painful or trick 
shoulder or elbow.  There is also no evidence of arthritis 
being manifest within a year after separation from service.  

The earliest post service medical treatment records 
pertaining to swollen joints are dated several years after 
service.  The report of a general medical examination 
conducted by the VA in December 1995 shows that the veteran 
gave a history of having left elbow pain and right middle 
finger pain since his Persian Gulf service. On 
musculoskeletal examination, the left elbow had mild to 
moderate tenderness in the lateral epicondyle area.  There 
was no swelling and no deformity.  Examination of the right 
hand showed moderate tenderness and soft tissue swelling 
around the PIP joint.  There was a fixed flexion deformity.  
The pertinent diagnoses were left lateral epicondylitis and 
right middle finger strain with residual loss of range of 
motion.  The records do not contain any medical opinion 
linking the disorders to service.

In summary, the veteran's swollen joints have been attributed 
to known clinical diagnoses (lateral epicondylitis and right 
middle finger strain), and the veteran has not presented any 
competent evidence linking those disorders to service.  
Accordingly, the Board concludes that the claim for service 
connection for swollen joints, claimed as due to an 
undiagnosed illness, is not well grounded.


ORDER

1.  Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.  

2.  Service connection for hair loss, claimed as due to an 
undiagnosed illness, is denied.  

3.  Service connection for neuropsychological signs or 
symptoms, including sleep disturbance, claimed as due to an 
undiagnosed illness, is denied.

4.  Service connection for recurrent urinary infections, 
claimed as due to an undiagnosed illness, is denied.

5.  Service connection for swollen joints, claimed as due to 
an undiagnosed illness, is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

